Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 3, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
  149518 & (18)                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 149518
                                                                    COA: 319269
                                                                    Wayne CC: 87-011186-FC
  ANDRE L. CAMMONS, a/k/a ANDRE L.
  CAMMON,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 2, 2014 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D). The motion to
  remand is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 3, 2015
         s0223
                                                                               Clerk